Exhibit 10.1

OMNIBUS FIRST aMENDMENT TO CREDIT, GUARANTY AND SECURITY AGREEMENT and FIRST
AMENDMENT TO PLEDGE AGREEMENT

This OMNIBUS FIRST AMENDMENT TO CREDIT, GUARANTY AND SECURITY AGREEMENT AND
FIRST AMENDMENT TO PLEDGE AGREEMENT (this “Agreement”) is made as of this 18th
day of September, 2019 (“Effective Date”), by and among GB001, INC., a Delaware
corporation (“Borrower”), GOSSAMER BIO, INC., Delaware corporation (“Parent”),
and the Subsidiaries of Parent shown as signatories hereto, each as a Guarantor
(collectively, with Parent, the “Guarantors”), MIDCAP FINANCIAL TRUST, as Agent
for Lenders (in such capacity and together with its permitted successors and
assigns, the “Agent”) and the other financial institutions or other entities
from time to time parties to the Credit Agreement referenced below, each as a
Lender.

RECITALS

A.Agent, Lenders, Borrower and Guarantors have entered into that certain Credit,
Guaranty and Security Agreement, dated as of May 2, 2019 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Credit Agreement” and as the same is amended hereby and as it may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
advances of money and to extend certain financial accommodations to Borrower in
the amounts and manner set forth in the Credit Agreement.

 

B.Parent, certain of its direct and indirect Subsidiaries party thereto
(together with Parent, the “Pledgors”) and Agent have entered into that certain
Pledge Agreement, dated as of May 2, 2019 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Original Pledge Agreement” and
as the same is amended hereby and as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which the Pledgors have granted to Agent a security interest in
certain equity interests set forth therein to secure the Obligations under the
Credit Agreement.

 

C.Parent and certain of its Subsidiaries desire to consummate a corporation
reorganization (the “Reorganization”) pursuant to which Gossamer Bio Luxembourg
S.à r.l., a Luxembourg private limited liability company (société à
responsabilité limitée) (the “New Luxembourg Subsidiary”) will be formed as a
new direct Subsidiary of Parent and Parent will contribute to the New Luxembourg
Subsidiary (x) all of the equity interest of Gossamer Bio Services Limited, a
company incorporated and organized under the laws of Ireland (“Gossamer Bio
Services”) pursuant to that certain Share Contribution Agreement, dated as of
September 18, 2019, by and among Parent and the New Luxembourg Subsidiary and in
the form most recently sent to Agent by Borrower prior to the date hereof (the
“Gossamer Bio Services Contribution Agreement”), and (y) all of the equity
interest of each of the Parent’s Subsidiaries set forth on Exhibit A hereto
(together with Gossamer Bio Services, collectively, the “Irish Subsidiaries”),
pursuant to the that certain Share Contribution Agreement, dated on or about
September 18, 2019, by and among Parent and the New Luxembourg Subsidiary and in
the form most recently sent to Agent by Borrower prior to the date hereof (the
“Irish Subsidiaries Contribution Agreement” and together with the Gossamer Bio
Services Contribution Agreement, the “Contribution Agreements”).  

 

D.Parent, Borrower and the other Guarantors have requested that Agent and the
Lenders constituting at least the Required Lenders (i) consent to the
Reorganization, (ii) amend certain terms of the Original Credit Agreement
relating to the Reorganization and (iii) amend certain terms of the Original
Pledge Agreement relating to the Reorganization, including the release of
Agent’s security interest in the Released Collateral (defined below) and, on and
subject to the conditions and terms set forth herein, the Agent and the Lenders
constituting at least the Required Lenders have agreed to consent to the
Reorganization and so amend the Original Credit Agreement and the Original
Pledge Agreement, each as more fully set forth and subject to the terms and
conditions herein.

1

 

--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders, and
Borrower hereby agree as follows:

1.Recitals; Construction.  This Agreement shall constitute a Financing Document
and the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Credit Agreement as modified
hereby.  The Recitals set forth above shall be construed as part of this
Agreement as if set forth fully in the body of this Agreement.  Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement (including those capitalized terms used in the
Recitals hereto).

2.Limited Consent.

(a)Subject to the satisfaction of the conditions and accordance with the terms
set forth in this Agreement, notwithstanding Section 7.1 of the Credit
Agreement, Agent and each Required Lender hereby consents to the consummation of
the Reorganization; provided, that (i) the Reorganization shall be consummated,
in all material respects, in accordance with the terms of the Contribution
Agreements and (ii) at the time the Reorganization is consummated and after
giving effect thereto, no Event of Default has occurred and is continuing.

(b)The limited consent in paragraph 2(a) is effective solely for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (i) except as expressly provided herein, be a consent to any
amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Financing Document; (ii) prejudice any right that
Agent or the Lenders have or may have in the future under or in connection with
the Credit Agreement or any other Financing Document; (iii) waive any Default
and/or Event of Default that may exist and is continuing as of the date hereof;
or (iv) establish a custom or course of dealing among Borrower, on the one hand,
and Agent or any Lender, on the other hand.

(c)Each party hereto acknowledges and agrees that, as of the date hereof, New
Luxembourg Subsidiary and each Irish Subsidiary constitutes a Restricted Foreign
Subsidiary under the Credit Agreement and each other Financing Document and that
each such Subsidiary shall be subject to all terms, covenants and agreements in
any Financing Document applicable to Restricted Foreign Subsidiaries, including,
without limitation, Section 6.8 of the Credit Agreement.

3.Amendment to Credit Agreement.  Subject to the terms and conditions of this
Agreement, including, without limitation, the conditions to effectiveness set
forth in Section 7 below, the Original Credit Agreement is hereby amended as
follows:

(a)Clause (a) of the definition of “Excluded Property” in Article 16 of the
Original Credit Agreement is hereby amended by inserting “(excluding the
Luxembourg Subsidiary)” immediately following “Restricted Foreign Subsidiary” in
the second line thereof.

 

2

 

--------------------------------------------------------------------------------

 

4.Amendments to the Original Pledge Agreement.  

(a)Schedule I of the Original Pledge Agreement is hereby amended by deleting
such schedule in its entirety and replacing it with the attached Schedule I.

(b)Agent, without recourse, representation or warranty and at Credit Parties’
sole cost and expense, hereby releases all of its right, title and interest in
and to all Equity Interests (as defined in the Original Pledge Agreement) of the
Irish Subsidiaries pledged to Agent by Parent (collectively, the “Released
Collateral”).

5.Representations and Warranties; Reaffirmation of Security Interest. Each
Credit Party hereby confirms that all of the representations and warranties set
forth in the Credit Agreement are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Credit Party as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date. Nothing herein is
intended to impair or limit the validity, priority or extent of Agent’s security
interests in and Liens on the Collateral.  Each Credit Party acknowledges and
agrees that the Credit Agreement, the other Financing Documents and this
Agreement constitute the legal, valid and binding obligation of such Credit
Party, and are enforceable against such Credit Party in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  

6.Conditions to Effectiveness.  This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Agent in its sole discretion:

(a)Agent shall have received (including by way of facsimile or other electronic
transmission) a duly authorized, executed and delivered counterpart of the
signature page to this Agreement, from Borrower, each Guarantor, Agent and the
Required Lenders;

(b)Agent shall have received complete and correct copies of the organizational
documents of New Luxembourg Subsidiary as in effect on the date hereof and any
other document, agreement or instrument related thereto reasonably requested by
Agent;

(c)To the extent certificated, Agent shall have received the original stock
certificate of New Luxembourg Subsidiary and an accompanying undated stock
powers executed by the Parent;

(d)Agent shall have received fully executed copies of each Contribution
Agreement and each document, agreement or instrument executed in connection
therewith and evidence reasonably satisfactory to Agent that the Reorganization
will be consummated substantially contemporaneously (and in any event within
three (3) Business Days) with the execution hereof;

(e)all representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);

3

 

--------------------------------------------------------------------------------

 

(f)both immediately before and after giving effect to this Agreement, no Default
or Event of Default shall have occurred and be continuing or result therefrom;
and

(g)the Credit Parties shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request.

7.Release.  In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Credit Party, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of their respective current and former directors, officers, shareholders,
agents, and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Releasing Parties”) does
hereby fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the Effective Date.  Each Credit Party acknowledges that the foregoing
release is a material inducement to Agent’s and each Lender’s decision to enter
into this Agreement and agree to the modifications contemplated hereunder, and
has been relied upon by Agent and Lenders in connection therewith.

8.No Waiver or Novation.  The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of Agent,
nor constitute a waiver of any provision of the Credit Agreement, the Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing.  Nothing herein is intended
or shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or other Financing Documents or any of Agent’s rights
and remedies in respect of such Defaults or Events of Default.  This Agreement
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

9.Affirmation.  Except as specifically amended pursuant to the terms hereof,
each Credit Party hereby acknowledges and agrees that the Credit Agreement and
all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Credit Party, including without
limitation the granting of Liens in the Collateral to secure the Obligations and
other Financing Documents.  Each Credit Party covenants and agrees to comply
with all of the terms, covenants and conditions of the Credit Agreement and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.  Each Credit Party confirms and agrees that all
security interests and Liens granted to Agent pursuant to the Financing
Documents continue in full force and effect, and all Collateral remains free and
clear of any Liens, other than those granted to Agent and Permitted Liens.

4

 

--------------------------------------------------------------------------------

 

10.Miscellaneous.

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as modified by this Agreement.  Except as
specifically set forth above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Credit Party.  

(b)THIS AGREEMENT AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE PARTIES
HERETO, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES AND ALL OTHER MATTERS
RELATING HERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW
OR OTHERWISE), SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF
LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW).  NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST EACH CREDIT PARTY OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12.1 OF THE CREDIT AGREEMENT) DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND
LENDERS’ RIGHTS AGAINST SUCH CREDIT PARTY OR ITS PROPERTY. EACH CREDIT PARTY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  EACH CREDIT PARTY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND OTHER PROCESS
ISSUED IN SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE APPLICABLE CREDIT PARTY AT THE ADDRESS SET FORTH IN ARTICLE 11
OF THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON
THE EARLIER TO OCCUR OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

(c)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH CREDIT PARTY, AGENT
AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

(d)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 13.2 (Indemnification) of the Credit Agreement are incorporated herein
by reference to the same extent as if reproduced herein in their entirety.

(e)Headings.  Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

5

 

--------------------------------------------------------------------------------

 

(f)Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(g)Entire Agreement.  This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(h)Severability.  In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(i)Successors/Assigns.  This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.




6

 

--------------------------------------------------------------------------------

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Agreement as of the day and year first hereinabove set forth.

 

 

AGENT:

MIDCAP FINANCIAL TRUST, a Delaware statutory trust

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P., its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

MIDCAP FINANCIAL TRUST, a Delaware statutory trust

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P., its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

 

MIDCAP FUNDING H TRUST, a Delaware statutory trust

 

 

 

 

 

 

 

By:

Apollo Capital Management, L.P., its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

APOLLO INVESTMENT CORPORATION

 

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

 

 

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

By:

/s/ Joseph D. Glatt

 

Name:

Joseph D. Glatt

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

SILICON VALLEY BANK

 

 

 

 

 

 

 

By:

/s/ Kristine Rohmer

 

Name:

Kristine Rohmer

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

FLEXPOINT MCLS HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ Daniel Edelman

 

Name:

Daniel Edelman

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDER:

ELM 2018-2 TRUST

 

 

 

 

 

 

 

By:

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

 

 

By:

/s/ John O’Dea

 

Name:

John O’Dea

 

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------

 

 

BORROWER:

GB001, INC.

 

 

 

 

 

 

 

By:

/s/ Christian Waage

 

Name:

Christian Waage

 

Title:

Director

 

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

GOSSAMER BIO, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christian Waage

 

 

Name:

Christian Waage

 

 

Title:

Executive Vice President & General Counsel

 

GB002, INC.

 

 

By:

/s/ Christian Waage

Name:

Christian Waage

Title:

Director

 

GB003, INC.

 

 

By:

/s/ Christian Waage

Name:

Christian Waage

Title:

Director

 

GB004, INC.

 

 

By:

/s/ Christian Waage

Name:

Christian Waage

Title:

Director

 

GB005, INC.

 

 

By:

/s/ Christian Waage

Name:

Christian Waage

Title:

Director

 

GB006, INC.

 

 

By:

/s/ Christian Waage

Name:

Christian Waage

Title:

Director

 

GB007, INC.

 

 

By:

/s/ Christian Waage

Name:

Christian Waage

Title:

Director

 

GOSSAMER BIO SERVICES, INC.

 

 

By:

/s/ Christian Waage

Name:

Christian Waage

Title:

Director

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

Gossamer Bio Luxembourg S.à r.l.,

as an Issuer

 

 

By:

/s/ Bryan Giraudo

Name:

Bryan Giraudo

Title:

Director

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

GOSSAMER BIO 001 LTD.

 

GOSSAMER BIO 002 LTD.

 

GOSSAMER BIO 003 LTD.

 

GOSSAMER BIO 004 LTD.

 

GOSSAMER BIO 005 LTD.

 

GOSSAMER BIO 006 LTD.

 

GOSSAMER BIO 007 LTD.

 

 

 